DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 9, 2020 and March 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. The examiner notes that the NPL search report in the IDS filed 3/9/22 was not included and could not be viewed and therefore has not been considered. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:  “at least one lock assembly adapted for selectively locking and unlocking the modular brush housing to the base housing”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJonge et al. (9427128).

In reference to claim 1, DeJonge et al. disclose a surface cleaning apparatus for cleaning a surface, the surface cleaning apparatus comprising: a housing (10, Figures 1 and 2) having a base assembly (12, Figure 9) adapted for movement across a surface to be cleaned (Column 2, Lines 46-52), the base assembly, comprising: a base housing (60), a modular brush housing (24/26, Figure 2) selectively removably mounted to the base housing (Column 6, Lines 52-53) and at least partially defining a brush chamber (Column 4, Lines 61-63), and at least one lock assembly (154) adapted for selectively locking and unlocking the modular brush housing to the base housing (Column 6, Lines 52-59) and at least one brushroll (84) provided on the base assembly at least partially within the brush chamber when the modular brush housing is mounted to the base housing (Figures 1, 2 9 and 10). 
base housing (60) or the modular brush housing comprises at least one slot (300 and/or 302) and the other of base housing or the modular brush housing (24/26) comprises a corresponding protrusion (150 and/or 152) adapted to provide alignment of the base housing and the modular brush housing (Column 10, Lines 11-20).

In reference to claim 8, DeJonge et al. disclose that the at least one slot is a T-shaped slot and the corresponding protrusion is a T-shaped protrusion (Column 10, Lines 18-20). 

In reference to claim 9, DeJonge et al. disclose that the corresponding protrusion (150 and/or 152) is on a rear (right side of 26 as seen in Figure 4) of the modular brush housing (24/26) or on at least one end cap of the modular brush housing (Figure 3 and 4). 

In reference to claim 10, DeJonge et al. disclose that the at least one slot (300 and/or 302) is tapered inwardly (see figure below and note; the slots are tapered inwardly because they are disclosed as “corresponding to the male fittings 150, 152” which are clearly shown as including inwardly tapered portions, see figure below and see Column 10, Lines 11-20 for disclosing; “As illustrated, the female fittings 300, 302 can have a T-shape corresponding to the male fittings 150, 152.”) and adapted to provide a self-centering lead-in for the corresponding protrusion (Figures 4 and 9 and Column 10, Lines 11-20).
[AltContent: textbox (Inwardly tapered portions of the protrusions which would also be formed in the slots)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    218
    366
    media_image1.png
    Greyscale


In reference to claim 11, DeJonge et al. disclose that the at least one lock assembly comprises a first lock assembly (leftmost 154) at a first end (left end) of the base assembly and a second lock assembly (right most 154) at a second end (right end) of the base assembly (Figure 3). 

In reference to claim 12, DeJonge et al. disclose that the at least one brushroll is rotatable (Column 10, Lines 37-38) and further comprising at least one drive assembly (formed from 32, 86, 322, 324, 326, 328) provided in the base housing and operably coupled the at least one brushroll (Column 4, Line 61-Column 5, Line 5 and Figure 5).

In reference to claim 13, DeJonge et al. disclose that the base assembly further comprises a selectively removable suction nozzle (28, Figure 2) overlying the modular brush housing (24/26) when the modular brush housing and the selectively removable suction nozzle are operably coupled to the base housing (Figures 2 and 3).


In reference to claim 18, DeJonge et al. disclose further comprising a fluid recovery system (18) comprising a suction nozzle (26) provided on the base assembly (Figures 1 and 2), a suction source (32) in fluid communication with the suction nozzle for generating a working airstream (Column 3, Lines 28-33), and a recovery container (30 or 66) provided on the housing for separating and collecting fluid and debris from the working airstream for later disposal (Column 4, Lines 18-25). 

In reference to claim 19, DeJonge et al. disclose that the surface cleaning apparatus is an upright extraction cleaner (Figure 1 and Column 2, Lines 52-53). 

In reference to claim 20, DeJonge et al. disclose that the housing further includes an upright assembly (14) that is pivotally connected to the base assembly for directing the base assembly across the surface to be cleaned (Column 3, Line 65-Column 4, Line 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over DeJonge et al. (9427128) in view of Morgan et al. (2003/0051309). 

In reference to claim 2, DeJonge et al. disclose the claimed invention as previously mentioned above, but lack, the at least one lock assembly comprising at least one push button provided on the base housing, the at least one push button adapted for allowing the modular brush housing to be removed simultaneously with actuation of the at least one push button. However, Morgan et al. teach that it is old and well known in the art at the time the invention was made to provide a surface cleaning device (Figure 1) with at least one lock assembly (formed from 296, 295, 298, 299, 297, 266 and/or 267, Figures 2a, 2b, 20a-20c and 21) comprising at least one push button (296) provided on a base housing (52), the at least one push button adapted for allowing a modular brush housing (216) to be removed simultaneously with actuation of the at least one push button (Paragraphs 82, 108, 111 and 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the lock assembly, of DeJonge et al., with the known technique of providing the lock assembly comprising at least one push button on the base housing, as taught by Morgan et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for different types of brush assemblies to be interchangeably mounted to the frame, such as, one having soft bristles to scrub wood surfaces. 



In reference to claim 4, Morgan et al. disclose that the at least one lock assembly further comprises a latch (266) and a spring (298) biasing the latch into engagement with modular brush housing. Note, the definition of the term “spring” is defined according to www.dictionary.com as being; “to be released from a constrained position, as by resilient or elastic force” or “to cause to fly back, move, or act, as by resiliency, elastic force, etc.” Thus, element (298) is considered as being a spring because it provides a biasing/elastic force that causes the button to move back to their initial position, see paragraph 111 for disclosing, “Thus, as shown in FIG. 20B, when each button 296 is depressed with sufficient force to overcome the biasing force of the finger 298…” and see paragraph 112 for disclosing, “When the buttons 296 are no longer depressed, the biasing force from the fingers 286, 288 of the latch members 266, 267 and fingers 298 of the buttons 296 cause the buttons 296 and latch members 266, 267 to return to their initial positions.” thereby meeting the definitions above and thus the limitations of the claim. 



In reference to claim 6, Morgan et al. disclose that the latch includes a cam surface (293) that is selectively operably coupled with a corresponding ramp (299) located on the at least one push button with actuation of the at least one push button (Figures 2b and 20a-20c and 21 and Paragraphs 111 and 112).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over DeJonge et al. (9427128) in view of Juergen et al. (WO 2008/151743).

In reference to claim 15, DeJonge et al. disclose further comprising a fluid delivery system (16) provided on the housing and comprising: a fluid supply container (20) configured to store a supply of cleaning fluid (Figure 2), a primary fluid distributor (22) in fluid communication with the fluid supply container and configured to dispense cleaning fluid to the surface to be cleaned (Column 3, Lines 4-8), the primary fluid distributor including at least one sprayer (Column 6, Lines 11-12) positioned to dispense cleaning fluid toward the at least one brushroll (Column 6, Lines 12-22), a primary flow control actuator (78) configured to control a flow of cleaning fluid from the fluid supply container to the primary fluid distributor (Column 3, Lines 15-18 and Column 4, Lines 29-32), an auxiliary fluid distributor (24) in fluid communication with the fluid supply container and configured to dispense cleaning fluid to the surface to be cleaned (Column 3, Lines 8-

In reference to claim 16, DeJonge et al. disclose that the auxiliary fluid distributor (24) comprises at least one sprayer positioned to dispense directly onto the surface to be cleaned (Column 6, Lines 23-26).

In reference to claim 17, DeJonge et al. disclose that the primary fluid distributor (22) is located within an interior (i.e. inner portion of 12 extending between opposing ends, Figure 2) of the base assembly (because the sprayers of the distributor are located at a middle section of element 24/26 and when element 24/26 is attached to the base 12, the sprayers would be located between opposing ends of base 12, and thus being within an interior of the base assembly, see Figures 1 and 2), and the auxiliary fluid distributor (24) and the auxiliary flow control actuator (137), as taught by Juergen et al., are positioned on an exterior of the base assembly (see Figure 1 in DeJonge et al. and Figure 1 of Juergen et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerber et al. (7200893) disclose a surface cleaning device having a brush housing (216) removably attached to a base housing (44) by including a lock assembly (110, 130,  242 and 252) including a coil spring (252, Figures 1-9). Kochte et al. (4589161) also teaches of providing a surface cleaning device having a brush housing (25) removably attached to a base housing (11) by including a lock . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723